Detailed Action

►	The applicant's Preliminary Amendment filed 17 APR 2022 has been entered.  Following the entry of the Preliminary Amendment, Claim(s) 526-545 is/are pending.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Sequence Rules


►	This application complies with the sequence rules and the sequence(s) have been entered by the Scientific and Technical Information Center.

35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 526, 529-544 is/are  rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. ([US 20160122753 – “Mikkelsen”].

	Claim 526 is drawn  to composition comprising a plurality of vessels, wherein at least one vessel of the plurality comprises:
(a) a single cell from a sample comprising a plurality of cells;
(b) a plurality of molecular-barcoded oligonucleotide molecules;
(c) a vessel-barcoded oligonucleotide;
(d) a first polynucleotide comprising (i) a first molecular barcode sequence from a
first molecular-barcoded oligonucleotide molecule of a plurality or a complement thereof, (ii) a
vessel barcode sequence from the vessel barcoded oligonucleotide or a complement thereof, and
(iii) a region complementary to a first cell polynucleotide from the single cell; and
(e) a second polynucleotide comprising (i) a second molecular barcode sequence
from a second molecular-barcoded oligonucleotide molecule of the plurality or a complement
thereof, (11) the vessel barcode sequence from the vessel barcoded oligonucleotide or a
complement thereof, and (iii) a region complementary to a second cell polynucleotide from the
single cell;
wherein the molecular-barcoded oligonucleotide molecules of the plurality and the
vessel-barcoded oligonucleotide are separate nucleic acid molecules.
	Mikkelsen teach a method and composition comprising most of the limitations of Claim 526 except for one aspect. Mikkelsen does not teach wherein the molecular-barcoded oligonucleotide molecules of the plurality and the vessel-barcoded oligonucleotide are separate nucleic acid molecules. However,  absent an unexpected result, this limitation is considered  to be  a simple design choice  well within the knowledge,  skill,  ability  and common sense of the PHOSITA at the time of the invention.

	As regards Claim 536-537, note that the barcoded sequences of Mikkelsen are flanked by PCR primer sequences (first and second common molecular sequences) or the complements thereof. At the conclusion of the barcoding process of Mikkelsen . 
	
As regards Claim 540, see para 82 of Mikkelsen.
As regards Claims 542 and 545, these embodiment, absent a showing to the contrary, are considered a simple design choice  well within the knowledge,  skill,  ability  and common sense of the PHOSITA at the time of the invention.
  

►	Claim(s) 527-528 is/are  rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. ([US 20160122753 – “Mikkelsen”] as applied above against Claim 526 and further in view of Hermans et al. [US 2006/0211088 – “Hermans”].

	Claim 527 is drawn to an embodiment of the composition of Claim 526 wherein the first cell polynucleotide is  selected from a defined group  which includes heavy chain immunoglobulin (IgH) polynucleotide.
	Mikkelsen  teach a composition and method of single cell barcoding and expression analysis comprising most of the limitations recited in Claim 527 except  Mikkelsen does not teach  an embodiment of their method/compositions wherein  the first cell polynucleotide is a heavy chain immunoglobulin (IgH) polynucleotide (e.g. an IgH mRNA) However, cells producing an IgH mRNA  (i.e. B cells) were known. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the cell(s)/mRNA(s) of  Hermans for the cell(s)/mRNA(s) of Mikkelsen. Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

	As regards Claim 528, Hermans teach B cells. 


CONCLUSION

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
 

EXAMINER SEARCH NOTES

06 MAY 2022 -  ECW

Databases searched: USPATFULL, USPG-PUBS, and FIT via SEARCH  and 
Medline, CAplus and BIOSIS via STNext  
and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Considered the Search Report and Written Opinion in PCT/US2015/050119

  
Planned Search 

Search terms:

All Inventor(s) e.g. Vigneault F?/au 

Single cell seq
Drop seq
Sigle cell transcriptomics
Sequencing
Molecular barcod$
Vessel barcod$
Solid support$
Bead$

►	See the Examiner’s SEARCH  and  STNext  search notes/strategy in IFW